         Case 3:19-cv-01112-DMS-AHG Document 46 Filed 02/05/20 PageID.542 Page 1 of 1



              1

              2

              3

              4

              5

              6
                                         UNITED STATES DISTRICT COURT
              7
                                     SOUTHERN DISTRICT OF CALIFORNIA
              8

              9
                   Anton Ewing, an individual,                 No. 3:19-cv-1112 DMS
             10
                                Plaintiff,
             11
                         vs.                                  ORDER OF DISMISSAL
             12
                   Oxford Tax Partners, LLC, an
             13    Illinois limited liability company,
             14             Defendant.
             15

             16
                        At the ENE with the Honorable Magistrate Judge Goddard, the parties reached
             17
                  a settlement and have entered into a confidential written settlement agreement. The
             18
                  Court has reviewed and considered the joint motion to dismiss with prejudice filed
             19
                  by the parties. Upon good cause being shown, the Court hereby GRANTS the
             20
                  motion and dismisses the entire case, with prejudice, pursuant to Federal Rule of
             21
                  Civil Procedure 41(a). Each side is to pay their own attorney fees and costs. The
             22
                  Clerk is directed to close the case file.
             23
                        SO ORDERED.
             24
                   Dated: February 5, 2020
             25

             26
             27

             28
19 CV 1112
